DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 12/28/21, has been entered. Claims 26, 28-33, and 35-46 are pending and under examination.

Terminal Disclaimer
3.  The terminal disclaimer filed on 12/28/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 17/018045 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 12/27/21:
The rejection of claims 26, 28-33, and 35-46 on the ground of nonstatutory double patenting as being unpatentable over claims 26, 28-33, and 35-44 of copending Application No. 17/018045 in view of Hotchkiss 2014 (The New England Journal of Medicine; 371(4): 380-388), found on page 5 at paragraph 10, is withdrawn in light of Applicant’s submission of a Terminal Disclaimer.



Allowable Subject Matter
5.  Claims 26, 28-33, and 35-46 are allowed.


7.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                 
           
January 14, 2022